Case 2:19-cv-10717-SVW-JEM Document 31 Filed 06/05/20 Page 1 of 1 Page ID #:96




   1    CENTER FOR DISABILITY ACCESS
        Russell Handy, Esq., SBN 195058
   2    Dennis Price, Esq., SBN 279082
        Amanda Lockhart Seabock, Esq., SBN 289900
   3    8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   4    (858) 375-7385; (888) 422-5191 fax
        amandas@potterhandy.com
   5    Attorneys for Plaintiff
   6                           UNITED STATES DISTRICT COURT
   7                          CENTRAL DISTRICT OF CALIFORNIA
   8    CARLOS MARSH,                           Case No. 2:19-cv-10717-SVW-JEM
   9             Plaintiff,                     NOTICE OF APPEARANCE OF
 10
          v.                                    COUNSEL

 11     2042 TOWN SQUARE WEST LLC, a
        California Limited Liability Company;
 12     8454 STELLER DRIVE, LLC, a
        California Limited Liability Company;
 13     GOODWILL INDUSTRIES OF
        SOUTHERN CALIFORNIA, a
 14     California Nonprofit Corporation; and
        Does 1-10,
 15             Defendants.
 16            Please take notice that Amanda Lockhart Seabock of the firm Center
 17    for Disability Access, 8033 Linda Vista Road, Suite 200, San Diego, CA
 18    92111, hereby appears as counsel on behalf of Plaintiff CARLOS MARSH.
 19    All pleadings and other documents served on CARLOS MARSH should also
 20    be directed to the attention of Amanda Lockhart Seabock.
 21
 22    Dated: June 05, 2020                  CENTER FOR DISABILITY ACCESS
 23
 24                                          By: /s/ Amanda Lockhart Seabock
                                                    Amanda Lockhart Seabock
 25                                                 Attorney for Plaintiff
 26
 27
 28




                                            1

       Notice of Appearance of Counsel                     Case: 2:19-cv-10717-SVW-JEM
